Citation Nr: 0002755	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  99-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In a hearing held at the RO in October 
1999, the veteran testified before the undersigned Member of 
the Board.  

Review of the record shows that in a May 1999 rating 
decision, the RO determined that new and material evidence to 
reopen a previously denied claim for service connection for 
degenerative arthritis of the left hip had not been 
submitted.  In a letter dated in June 1999, the RO notified 
the veteran of the decision and provided information 
concerning his appellate rights.  In his October 1999 hearing 
testimony the veteran referred to his left hip, but he did 
not indicate disagreement with the May 1999 decision.  The 
Board points out to the veteran that without a timely notice 
of disagreement from him, the RO decision denying his claim 
will become final.  38 U.S.C.A. § 7105 (West 1991).  


FINDING OF FACT

The claim for service connection for hypertension is not 
plausible.  


CONCLUSION OF LAW

The claim for service connection for hypertension is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  Further, 
if hypertension is manifested to a degree of 10 percent 
within a year of separation from service, service incurrence 
may be presumed.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may 
also be established for disease first diagnosed after 
discharge from service when all the evidence establishes that  
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
a medical examination and opinion.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995).  

At the veteran's service entrance examination in November 
1966, his blood pressure while sitting was 138/90.  In the 
report of medical history in December 1968 in conjunction 
with the veteran's separation examination, the physician 
commented that high blood pressure existed prior to service 
with no sequelae.  On examination in December 1968, the 
veteran's blood pressure while sitting was 120/76.  The 
veteran's service medical records do not otherwise mention 
his blood pressure and include no complaint, finding or 
diagnosis of hypertension.  

Post-service medical evidence includes the report of a 
December 1975 physical examination by J.P. Hill, M.D., in 
conjunction with a retrograde pyelogram.  At that time, the 
veteran's blood pressure was 150/90.  At a VA general medical 
examination in November 1976 the veteran gave a history of 
having had high blood pressure only on examination and said 
it quieted down when he was recumbent.  He stated he had 
never been checked for any high blood pressure and had never 
had any cardiac symptoms.  His blood pressure while sitting 
was 139/90.  

Clinical records dated from September 1984 to July 1997 from 
Lake Cumberland Medical Associates show that in September 
1991 the veteran was diagnosed as having hypertension.  VA 
outpatient records dated from September 1997 to March 1999 
show continuing treatment for hypertension.  In a note dated 
in April 1998, a social worker noted that the veteran 
reported that he had some problems with hypertension while he 
was stationed in Germany in service.  

At a VA examination in January 1998, the veteran reported 
that when he was inducted into the service, his blood 
pressure initially was found to be high.  The veteran stated 
that the examiner had him lie down for a while, at which 
point his blood pressure apparently was such that he could be 
accepted into service.  The veteran said that over the years 
he had known that his blood pressure had been somewhat high, 
but he did not know the numbers.  He reported he had received 
treatment for high blood pressure for the last three to four 
years and was presently treated with Hydrochlorothiazide by 
VA.  On examination, the veteran's blood pressure was 117/98.  
The diagnostic impression included hypertension.  

At the hearing in October 1999, the veteran testified that he 
did not know of having high blood pressure when he entered 
service.  He also testified that at his service separation 
examination, the doctor told him his blood pressure was too 
high to discharge him.  He testified he was made to lie down 
for 20 or 30 minutes until his blood pressure was taken 
again.  The veteran testified that he thought it was 
somewhere around 1977 when he was actually diagnosed as 
having hypertension and was put on medication.  He said that 
in around 1970 or 1971, he had been told his blood pressure 
was borderline high and before 1977 he had been told he had 
high blood pressure.  The veteran's representative noted that 
the physician who treated the veteran when he came out of 
service was deceased.  The veteran testified that he believed 
his high blood pressure started while he was on active duty.  

Upon review of the evidence, the Board finds that the 
veteran's claim for service connection for hypertension is 
not plausible as the service medical records do not show a 
diagnosis of hypertension in service, there is no medical 
evidence suggesting the presence of hypertension within a 
year of the veteran's discharge from service, nor is there 
medical evidence suggesting that the veteran's hypertension 
is otherwise etiologically related to service.  In 
particular, the Board observes that the physician's December 
1968 notation that hypertension existed before service with 
no sequelae does not support the service connection claim on 
either an incurrence or aggravation basis, and does not make 
the claim plausible.  

The Board acknowledges that the veteran has testified that 
that the physician told him at his separation examination 
that he had high blood pressure and that he also testified 
that he was told he had borderline high blood pressure within 
a few years after service.  There is, however, no medical 
evidence corroborating the veteran's testimony.  The Court 
has held that the connection between what a physician said 
and a layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Board is 
left with the veteran's assertions regarding the etiology and 
time of onset of his hypertension.  However, the veteran, as 
a lay person, is not competent to furnish medical opinions or 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  With a claim such as this, where the determinative 
issue involves medical diagnosis and etiology, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  Thus, the veteran cannot 
meet his initial burden either by relying on his statement 
about what he was told by a physician or by relying on his 
own opinions.  As the veteran has presented no competent 
evidence to support his claim, the claim for service 
connection for hypertension is not well grounded and must be 
denied.  


ORDER

Service connection for hypertension is denied.   



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

